NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            31-AUG-2021
                                            08:08 AM
                                            Dkt. 25 ORD




                        NO. CAAP-XX-XXXXXXX

                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellee, v.
                ROBERTA WILBORN, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CR. NO. 1CPC-XX-XXXXXXX)


                               ORDER
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the August 26, 2021 "Motion to
Reconsideration, Requesting Time, Provide a Counsel," (Motion for
Reconsideration) and the August 27, 2021 "Amended Motion to Amend
Caption and Court Records to Identify Defendant as Roberta
Malori," (Motion to Amend Caption) by self-represented Defendant-
Appellant Roberta Wilborn (Appellant), the papers in support, and
the record, it appears that this court dismissed appeal No. CAAP-
XX-XXXXXXX for lack of appellate jurisdiction on August 12, 2021.
The Motion for Reconsideration does not request reconsideration
of the dismissal of the appeal, or any prior order; instead, it
appears to request an extension of time to file the opening brief
and appointment of appellate counsel. The Motion to Amend
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Caption requests the caption of the case be amended to reflect
that Appellant's name is Roberta Malori.
          IT IS HEREBY ORDERED that the Motion for
Reconsideration and Motion to Amend Caption are dismissed for
lack of appellate jurisdiction.
          DATED: Honolulu, Hawai#i, August 31, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2